1

2
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
3
                                                                 Aug 02, 2019
4
                                                                     SEAN F. MCAVOY, CLERK



5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                     No. 1:19-CR-02023-SAB-1

8                       Plaintiff,                 ORDER DENYING DEFENDANT’S
                                                   MOTION TO MODIFY
9    vs.                                           CONDITIONS OF RELEASE

10   MICHAEL MOSES YALLUP,                         ECF No. 23

11                      Defendant.

12
           BEFORE THE COURT is Defendant’s Motion to Modify Conditions of
13
     Release (ECF No. 23). On August 2, 2019, the Court reopened the hearing to
14
     consider Defendant’s additional proffers and arguments of counsel. 18 U.S.C. §
15
     3142(f). Defendant appeared with Assistant Federal Defender Ben Hernandez.
16
     Assistant United States Attorney Troy Clements represented the United States.
17
           Defendant requested that the Court modify a previous condition of release
18
     prohibiting contact with minors to permit him to reside in a home with three minor
19
     children. The Court has considered this proposed release plan and evaluated the
20
     four factors outlined in 18 U.S.C. § 3142(g) to decide whether there were


     ORDER - 1
1    conditions of release that would reasonably assure Defendant’s appearance in court

2    and the safety of the community: (1) the nature and circumstances of the offense;

3    (2) the weight of evidence against Defendant; (3) the history and characteristics of

4    Defendant; and (4) the nature and seriousness of the danger Defendant would

5    present to the community if released. Based on these factors as outlined at the

6    hearing and in this order, the Court denies Defendant’s motion to modify.

7            Defendant proposes modifying Special Condition of Release No. 9 to permit

8    him to be present with minors, which would allow him to move in with his

9    nephew’s family. Defendant’s nephew has three children in the home, who are

10   ages 17, 12, and 6, one of which is female. Defendant has faced challenges

11   locating a release address and is currently residing in a homeless shelter. The

12   Court appreciates Defendant’s desire to find a more stable residence but finds the

13   condition prohibiting contact with minors necessary to address the Court’s concern

14   regarding risk of danger to the community.

15           Defendant is charged with one count of incest. According the United States’

16   proffer at the May 24, 2019 detention hearing, Defendant is alleged to have

17   engaged in repeated hands-on sexual contact with a granddaughter when she was

18   ages 7 or 8 through 16.1 The Court has significant concerns about the proposal to

19

20   1
         The Court notes the indictment charges conduct that is alleged to have occurred



     ORDER - 2
1    permit Defendant to reside with other minor relatives who are the in the same age

2    range as the victim during the alleged abuse and one of whom is the same sex as

3    the victim. Although Defendant’s nephew has offered to supervise Defendant

4    while at the proposed release address, the Court finds this is not a practical way to

5    effectively ensure the safety of the children in the home. Defendant’s current trial

6    date is October 21, 2019, which is nearly three months from now. Defendant’s

7    nephew will need to sleep, shower, run errands, and do other tasks that would not

8    permit constant supervision of Defendant with three children. Accordingly, the

9    Court finds Special Condition No. 9 remains necessary to reasonably assure the

10   safety of the community, including the children in Defendant’s nephew’s home.

11         IT IS HEREBY ORDERED:

12         1.     The Motion to Modify Conditions of Release (ECF No. 23) is

13   DENIED. Defendant shall remain subject to his previously imposed conditions

14   of release (ECF No. 15).

15         2.     If Defendant seeks review of this Order pursuant to 18 U.S.C. §

16   3145(b), attorney for Defendant shall file a written motion for revocation or

17   amendment of this Order within ten (10) days before the district judge to whom

18

19

20   when the victim was 15-16 years old.



     ORDER - 3
1    this case is assigned and note it for hearing at the earliest possible date. Both

2    parties are responsible to ensure the motion is determined promptly.

3       DATED August 2, 2019.
                                  s/Mary K. Dimke
4                                 MARY K. DIMKE
                         UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 4
